Braley, J.
The undisputed facts shown by the record and found by the Industrial Accident Board are that at the time of the injury the claimant with his team was hauling a load of ashes for the town of Lee to be used in the construction of a public way. It was provided by his contract of employment that he should furnish the team, feed, take care of and drive the horses for a fixed daily remuneration. The entire management and mode of transportation were under his control and the only orders given by the town’s foreman were to direct him where to go for the ashes and after the ashes had been loaded, in which work he took no part, to dump the ashes at a designated place. It is plain as matter of law under McAllister’s Case, 229 Mass. 193, Centrello’s Case, 232 Mass. 456, and Winslow’s Case, 232 Mass. 458, that when injured he was not an employee of the town but an independent contractor.
It having been rightly held and ruled by the board that there could be no recovery under St. 1911, c„ 751, and amendatory acts, the decree dismissing his claim for compensation must be affirmed.

Ordered accordingly.